Citation Nr: 1724397	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUE

Entitlement to an increased rating for service-connected degenerative changes with residuals of a left knee injury post-operative arthroscopy for medial meniscus tear rated 30 percent prior to June 1, 2011 (excluding the period from March 8, 2010 through May 1, 2010 during which a temporary total rating under 38 C.F.R. § 4.30 was in effect) and 10 percent from June 1, 2011, to include the propriety of the reduction of the Veteran's disability rating, from 30 percent to 10 percent, effective June 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to August 2003, from July 2004 to October 2004 and from September 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2009, the Veteran filed a claim for a temporary 100 percent rating for his left knee disability.  A December 2009 rating decision granted a temporary evaluation of 100 percent effective from November 2, 2009 through January 31, 2010 based on surgical or other treatment necessitating convalescence with an evaluation of 30 percent assigned thereafter.  In January 2010, the Veteran requested an extension of the temporary 100 percent rating as well as an increased rating for his left knee disability.  In response, a May 2010 rating decision denied entitlement to a continued temporary total evaluation for his service-connected left knee disability and also proposed a reduction of 30 percent to 10 percent for the Veteran's service-connected left knee disability.  Thereafter, a March 2011 rating decision granted a temporary evaluation of 100 percent for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence from March 8, 2010 through April 30, 2010 and assigned a 30 percent evaluation thereafter.  The March 2011 rating decision also effectuated the proposed reduction of the Veteran's left knee disability to 10 percent effective June 1, 2011.  The Veteran timely appealed the March 2011 rating decision and perfected an appeal thereafter.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As noted above, the Veteran appealed the March 2011 rating decision, which reduced the Veteran's evaluation for his service-connected left knee disability from 30 percent to 10 percent, effective June 1, 2011 and also granted an additional period of temporary 100 percent rating for surgical or other treatment necessitating convalescence for his left knee.  However, as noted above, the Veteran filed a claim, in part, for an increased rating for his left knee disability in January 2010.  Thus, Board finds that the March 2011 rating decision, which reduced the rating for the Veteran's service-connected left knee disability, was also a denial of a petition to have the rating increased with respect to the Veteran's left knee disability.  Moreover, while the January 2013 statement of the case addressed the propriety of the rating reduction, it also framed the issue as an increased rating claim and addressed the claim on that basis.  As a result, the Board finds the propriety of the reduction of the rating as well as a claim for entitlement to an increased disability rating for the Veteran's service-connected left knee disability is on appeal.

In October 2010, the Veteran testified before a Decision Review Officer.  In August 2016, the Veteran and his mother testified before the undersigned Veterans Law Judge at a videoconference hearing.  Transcripts of these hearings are of record.  

During the August 2016 Board hearing, the Veteran submitted written argument and additional evidence, which was duplicative of evidence already of record, namely excerpts of VA treatment records and the January 2011 joints examination report, and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2016).  In this regard, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, and the record reflects that the additional evidence was submitted by the Veteran.  Nonetheless, as noted above, the Veteran also waived review by the AOJ of the additional evidence.  Thus, Board may proceed with appellate review.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although in August 2016 testimony, the Veteran argued that his difficulty in obtaining employment in conjunction with his other service-connected disabilities should be considered as a unique aspect of his left knee disability, his representative specifically stated the Veteran was not seeking entitlement to a TDIU.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010);Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  In August 2016 testimony, the Veteran reported that he received VA treatment in Charlotte, North Carolina, from August 2012 until August 2014 and in Hackensack, New Jersey, on September 28, 2015.  He also testified he received VA treatment in Little Rock, Arkansas.  VA treatment records, associated with the claims file, from the Little Rock VA Medical Center (VAMC), part of the Central Arkansas Veterans Healthcare System, are most recently dated in July 2012; however, records from Charlotte, North Carolina or Hackensack, New Jersey are not of record.  Thus, on remand, any and all of the Veteran's VA treatment records, to include from Charlotte, North Carolina from August 2012 to August 2014, from Hackensack, New Jersey in September 2015, as well as updated VA treatment records from the Central Arkansas Veterans Healthcare System, since July 2012, should be obtained and associated with the claims file.

Additionally, pursuant to the duty to assist, the Board finds the Veteran should be afforded another VA examination with respect to his left knee disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA joints examination report addressing the Veteran's left knee disability was conducted in January 2011; however, evidence since the January 2011 joints examination suggest the Veteran's left knee disability has worsened.  In this regard, the January 2011 examination report did not provide any objective findings with regard to any instability of the Veteran's left knee; however, in August 2016 testimony, the Veteran reported he experienced instability of his left knee.  Specifically, he testified that if he did not wear his left knee brace, then his knee could give out at any moment, which he is competent to describe.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, a new examination is warranted to determine the severity of the Veteran's left knee disability, and this examination should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records, to include to include from Charlotte, North Carolina from August 2012 to August 2014, from Hackensack, New Jersey in September 2015, as well as updated VA treatment records from the Central Arkansas Veterans Healthcare System, since July 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

All ranges of motion involving the Veteran's left knee should be tested.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee joint, and for the paired right knee joint, if undamaged.  The examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected left knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups

The examiner must provide a complete rationale for any opinion expressed.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


